ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 2, 1981, 5 Cir., 638 F.2d 823)
Before BROWN, COLEMAN, AINS-WORTH, CHARLES CLARK, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, SAM D. JOHNSON and WILLIAMS, Circuit Judges.
BY THE COURT:
A majority of the Judges in active service, on the Court’s own motion, having determined to have this case reheard en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.